DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant election of species I, reading on Claims 1-20 is acknowledged.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including a first thickness along the first direction of the first insulating region being thinner than a second thickness along the first direction of the second insulating region, as disclosed in Claim 1.
In the instant case, Moret et al. (US 5,677,965) discloses an integrated capacitive transducer, which includes a membrane having a movable part (4) with an electrode, a fixed plate (6) with a counter-electrode (8), and an electrode and counter-electrode support structure (10). The fixed plate (6) also has an electret (30) which is disposed facing the movable part (4), is separated from the membrane by an open space (16), and has a first electrically conductive layer (32) embedded in an insulating material (34, 36). Examiner notes that the first electrically conductive layer 32 and the bottom electrode is separated by dielectric layer 34, which has two regions a first region between bottom electrode 8 and first electrode 32 and a second region where the first electrode does not 
Furthermore, Tseng et al. (US 2019/0062153) disclose a structure that prevents stiction in a MEMS motion sensor, wherein a flat plate having a raised edge around its perimeter serving as an anti-stiction device, and an associated method of formation.  A CMOS IC is provided having a dielectric structure surrounding a plurality of conductive interconnect layers disposed over a CMOS substrate. A MEMS IC is bonded to the dielectric structure such that it forms a cavity with a lowered central portion the dielectric structure, and the MEMS IC includes a movable mass that is arranged within the cavity.  The CMOS IC includes an anti-stiction plate disposed under the movable mass. The anti-stiction plate is made of a conductive material and has a raised edge surrounding at least a part of a perimeter of a substantially planar upper surface.
	Finally, Lee et al. (US 10,384,930) disclose a system and a method for providing getter in MEMS systems, wherein a microelectromechanical system (MEMS) is bonded 
to a substrate. The MEMS and the substrate have a first cavity and a second cavity therebetween. A first getter is provided on the substrate in the first cavity and integrated with an electrode. A second getter is provided in the first cavity over a passivation layer on the substrate. In some embodiments, the first cavity is a gyroscope cavity, and the second cavity is an accelerometer cavity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898